Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-15 are pending.
	Claims 16-17 have been cancelled by the Applicant.

Election/Restrictions
	Applicant has affirmed election made without traverse the election of “Hotshot” in the Remarks filed on 01/03/2022.

Drawings
The petition to accept colored drawings has been granted on 09/30/2021.

Request under 1.105
	The petition to expunge information requested under 1.105 has been dismissed on 01/25/2022. 
The Expungement of Information request under 37 CFR § 1.59 to expunge the Response to Request for Information under 37 CFR § 1.105 has been received on 01/03/2022.
The Examiner has reviewed the information received under 37 CFR 1.105 and it has not been found to be material to patentability.


Withdrawn objections
	The objection to the Specification for lacking the ATCC accession number where the ATCC deposit accession number should be recited is withdrawn in light of amendments made by the Applicant. 
	The objection to claims 1 and 13 for lacking the ATCC accession number where the ATCC deposit accession number should be recited is withdrawn.
	The objection to claim 16 is withdrawn in light of the Applicant cancelling the claim.

Withdrawn rejections
	Rejection of claims 1-17 under the judicially-created basis of containing an improper Markush grouping of alternative species is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-17 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.
Rejection of claims 1-17 under 35 USC 112(a) is withdrawn in light of amendments made by the Applicant.

Reasons for allowance
	The following is an examiner’s statement for reasons for allowance:
	The claims are broadly drawn to plants and seeds of lettuce variety ‘Hotshot’ and methods of using said variety.
The prior art fails to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety or a plant made by the same initial cross.
The closest prior art is Gibson (US PGPub no. 20120278955; Nov 1, 2012), which teaches lettuce variety Salute, which is an Iceberg plant type with white seed color, absent anthocyanins, 

Conclusion
	Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663